Case 1:21-cv-01679-EK-PK Document 18 Filed 04/01/21 Page 1 of 5 PageID #: 244



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

NIKE, INC.,

                        Plaintiff,                               ORDER
                                                           21-CV-1679(EK)(PK)
                 -against-

MSCHF PRODUCT STUDIO, INC.,

                        Defendant.

------------------------------------x

ERIC KOMITEE, United States District Judge:

           Plaintiff Nike, Inc. (“Plaintiff” or “Nike”) filed this

action    against   MSCHF    Product       Studios,    Inc.       (“Defendant”         or

“MSCHF”), alleging violations of several trademark statutes and

common law in connection with MSCHF’s marketing of a “Satan Shoe”

bearing   Nike’s    trademark.        Nike    has     moved    for      a    temporary

restraining order (“TRO”) and order to show cause for a preliminary

injunction pursuant to the Lanham Act, 15 U.S.C. § 1125, and Rule

65 of the Federal Rules of Civil Procedure.             The Court has reviewed

Plaintiff’s    Complaint,      the   Memorandum       of    Law    in       Support    of

Plaintiff’s    Motion    for     a   Temporary        Restraining           Order     and

Preliminary Injunction, the supporting declarations of Joe Pallett

and Bridget Boyd, and other evidence submitted therewith.                      For the

reasons set forth below, I grant Plaintiff’s motion for a temporary

restraining    order    pending      resolution       of    its    motion       for    a

preliminary injunction.
                                       1
Case 1:21-cv-01679-EK-PK Document 18 Filed 04/01/21 Page 2 of 5 PageID #: 245



              Based on this limited record, I conclude that the facts

set   forth    in   the    above-mentioned       materials   offer    sufficient

evidence that:

              1.    Nike is the owner of the NIKE word mark and the

Nike “Swoosh” design.

              2.    On March 29, 2021, MSCHF took orders for 666 pairs

of Satan Shoes.        The Satan Shoes contain the Swoosh design and

were marketed using the NIKE word mark.               MSCHF also used Nike’s

trademark and logo on its website in several places.                 Nike has not

given approval for MSCHF’s use of Nike’s mark.

              3.    Nike has shown a likelihood of success on at least

some of its claims.        Specifically, Nike has carried its burden, at

this stage, of showing that MSCHF’s actions are likely to confuse,

and likely are confusing, consumers about the origin, sponsorship,

or approval of MSCHF’s goods.           See 15 U.S.C. § 1125(a).        Nike has

also demonstrated that MSCHF’s actions are likely to dilute and

tarnish Nike’s marks.        See id. § 1125(c).

              4.    Nike   has   also        demonstrated    a    likelihood   of

irreparable harm absent this temporary restraining order.                 On the

record before me, Defendant has not rebutted the presumption of

irreparable harm under 15 U.S.C. § 1116(a).                      And I find that

issuance of the requested temporary restraining order is in the

public interest, and that the harm to Nike in denying this motion

outweighs the harm to MSCHF in granting it.
                                         2
Case 1:21-cv-01679-EK-PK Document 18 Filed 04/01/21 Page 3 of 5 PageID #: 246



             5.      Thus,   on   this   limited   record,     I       find   that   a

temporary restraining order is necessary pending resolution of

Nike’s motion for a preliminary injunction.

             6.      Defendant has asserted a First Amendment defense

based   on    the     purported    expression      embodied    by       Defendant’s

production and sale of the Satan Shoes.            First Amendment rights of

artistic expression are paramount, and Defendant will have a full

opportunity to pursue this affirmative defense at the preliminary

injunction stage, if it chooses.              The burden of proof lies with

Defendant, however, on the affirmative defense, as counsel for

MSCHF acknowledged at oral argument.               As of now, based on the

limited record before me, Defendant has not carried that burden.

                          TEMPORARY RESTRAINING ORDER
             Accordingly, IT IS ORDERED that pending the hearing and

determination        of   Plaintiff’s    application     for       a    preliminary

injunction, Defendant, and any companies owned or controlled by

Defendant, and each of its officers, agents, privies, principals,

directors,        shareholders,    managing    agents,   owners,         licensees,

distributors,         servants,     attorneys,      employees,          affiliates,

subsidiaries, parents, successors and assigns, and all of those in

active concert or participation with any of them who receive notice

directly or otherwise, are hereby enjoined from:




                                         3
Case 1:21-cv-01679-EK-PK Document 18 Filed 04/01/21 Page 4 of 5 PageID #: 247



           a. fulfilling any orders for Defendant’s Satan Shoes;

           b. using the NIKE word mark or the Nike Swoosh mark or

any mark that is confusingly similar to Plaintiff’s marks, or is

a derivation or colorable imitation thereof, regardless of whether

used alone or with other terms (collectively, “Prohibited Marks”);

           c. referring to or using any Prohibited Marks in any

advertising, marketing, or promotion; and

           d. instructing, assisting, aiding, or abetting any other

person or business entity in engaging in or performing any of the

activities referred to in the above subparagraphs, or taking any

action that contributes to any of the activities referred to in

subparagraphs above.

           ORDER TO SHOW CAUSE FOR PRELIMINARY INJUNCTION

           IT IS FURTHER ORDERED that Defendant appear before this

Court on April 14, 2021 at 3 p.m. to show cause why, pursuant to

Rule 65 of the Federal Rules of Civil Procedure, a preliminary

injunction should not be issued.




                                     4
Case 1:21-cv-01679-EK-PK Document 18 Filed 04/01/21 Page 5 of 5 PageID #: 248



                                    BOND

            IT IS FURTHER ORDERED that, pursuant to Rule 65(c),

Plaintiff shall give security in the sum of FIFTY THOUSAND DOLLARS

($50,000.00) by April 12, 2021. 1

                                 SCHEDULING

            IT IS FURTHER ORDERED that Defendant shall file opposing

papers by April 8, 2021.         Plaintiff shall file reply papers by

April 12, 2021.     The Court will post information on how to access

the preliminary-injunction hearing on the public docket.



            SO ORDERED.

                                    /s/ Eric Komitee__________________
                                    ERIC KOMITEE
                                    United States District Judge


Dated:      April 1, 2021
            Brooklyn, New York




      1 Neither party addressed the amount of the bond at oral argument.
Fifty-thousand dollars is an appropriate amount in light of the scope of the
alleged harms here. The amount of any bond set will of course round to zero
on Nike’s financial statements, and MSCHF has no evident reason for concern
about Nike’s creditworthiness, if it prevails. The parties may apply to
modify the bond amount if they choose.
                                      5
